Simmons, C. J.
The plaintiff having by his evidence established a clear right to recover the premises in dispute, and the defense being that the defendant was induced to purchase the land from another by reason of a fraud practised upon her by the plaintiff’s father, in which the plaintiff so far participated as to be estopped from disputing the validity of the title she acquired by such purchase, and there being no evidence connecting the plaintiff with the perpetration óf the alleged fraud, there was no issue to be submitted to the jury, and accordingly no error in directing a verdict for the plaintiff.

Judgment affirmed.

The court directed a verdict for the plaintiff, and the defendant excepted.
T. G. Taylor and D. M. Roberts, for plaintiff in error.
J. H. Martin, contra.